         Case 1:19-cr-00291-LAP Document 283
                                         269 Filed 08/16/21
                                                   08/13/21 Page 1 of 1




MATTHEW J. KLUGER
ATTORNEY AT LAW

                                                     888 GRAND CONCOURSE, SUITE 1H
                                                     BRONX, NEW YORK 10451
                                                     (718) 293-4900 • FAX (718) 618-0140
                                                     www.klugerlawfirm.com

                                                     August 13, 2021



By ECF
The Honorable Loretta A. Preska
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

                      Re: United States v. Temitope Omotayo
                      19 Cr. 291 (LAP)

Dear Judge Preska,

        By order dated August 13, 2021, the Court scheduled a pre-trial status conference in this
matter for August 20, 2021 at 10:30 a.m. Defense counsel has plans to take his son to school in
New Haven, CT on the 20th. Accordingly, I write now to respectfully request that I be able to
attend the hearing virtually by telephone. Similarly, since I would not be present in person, I
respectfully request that Mr. Omotayo’s in-person appearance be waived as well.

       Thank you for the Court’s understanding.

                                                     Respectfully Submitted,

                                                     /s/ Matthew J. Kluger
                                                     Matthew J. Kluger, Esq.




                                        Counsel's request to waive Defendant's
cc:    AUSA Daniel Wolf                 appearance is granted. Counsel may appear
                                        by telephone for the conference using the
                                        following teleconference information:
                                        877-402-9753, Code: 6545179. SO ORDERED.

                                                                                        08/16/2021
